Citation Nr: 1753683	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  09-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc/joint disease and IVDS of the lumbar spine prior to September 4, 2014, a rating in excess of 20 percent from September 4, 2014 to April 19, 2017, and a rating in excess of 40 percent beginning April 19, 2017.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971 and from February 1991 to May 1991.  The Veteran retired after additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's appeals were previously before the Board in July 2016, when they were remanded for additional development.  They have been returned to the Board for further consideration. 

During the pendency of this appeal, the RO in a December 2016 rating decision increased the disability rating assigned to the degenerative disc/joint disease of the lumbar spine from 10 percent to 20 percent, effective September 4, 2014.  An additional rating decision issued in September 2017 increased the disability rating of the Veteran's lumbar IVDS (previously rated as degenerative disc/joint disease) from 20 percent to 40 percent.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran has not expressed satisfaction with the ratings as staged, this claim remains on appeal.  Additionally the claim for service connection for a cervical spine disability has not yet been granted and also remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another VA examination is necessary to adequately analyze the merits of the claims on appeal.  Pursuant to the April 2017 Board remand, the Veteran was afforded an additional VA examination in April 2017 with regard to his claim for an increased rating for the lumbar spine disabilities, but for the reasons discussed below, it is not adequate to decide the claim.  

During the April 2017 VA examination, the Veteran reported difficulty with any prolonged activities, getting out of bed, putting on his pants, socks and shoes, standing up from sitting on the floor because of pain and limited range of motion in his thoracolumbar spine.  The Veteran also reported experiencing flare ups in his back two to three times per month, requiring him to lie in bed because he can hardly move.  See April 2017 VA examination.  The examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss with repetitive use over time or during a flare up.  Further the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during a flare up because the Veteran was not examined following repeated use over time or during a flare up, and to do so would be speculative.  Notably, the examiner did not use the information provided by the Veteran or obtain additional information from the Veteran or the treatment records such as the frequency, duration, characteristics, severity, or functional loss with repetitive use or during flare-ups to formulate a medical opinion.  The examiner also did not give an adequate rationale as to why the examiner could not give a medical opinion on additional functional loss due to repetitive motions or during flare ups.  

The Court of Appeals for Veterans Claims, in a recent precedential opinion, held that "before the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  Therefore, a new examination must be obtained before the claim can be decided on the merits.

Additionally, the Board in the April 2017 remand directives asked the examiner to address certain additional range of motion testing.  Specifically, the Board requested that range of motion testing be measured during active and passive motion and while weight bearing and non-weight bearing.  The examiner in the April 2017 examination discussed the Veteran experienced pain in both weight bearing and in non-weight bearing positions, but did not provide range of motion measurements.  Additionally, the examiner noted that these range of motion measurements could not be performed or were not medically appropriate, but did not provide an explanation for this conclusion.  In this regard, without an adequate rationale to support this conclusion, the examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Finally, the Board in the April 2017 remand directed the RO to contact any additional service treatment record repositories that may have the Veteran's missing service treatment records from his first period of active service from June 1969 to December 1971 to further evaluate the service connection claim for cervical spine disabilities.  Specifically, the Board directed that if the RO determined that there were no additional facilities to contact or if it was reasonably certain that further search efforts would be futile, a memorandum documenting these efforts and findings should be associated with the claims file.  The Board reviewed the claims file and has not found documentation of efforts to contact additional repositories or a memorandum associated with the claims file finding that additional attempts would be futile.  Thus, this directive was not followed in violation of Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination to identify the severity of the lumbar spine disabilities.  The claims file must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  

The examiner is asked to address the following:

(a)  Elicit from the Veteran all signs and symptoms of his lumbar spine disabilities.  In doing so, also obtain information from the Veteran (or the treatment records) as to the frequency, duration, characteristics, severity, or functional loss with any repetitive use or during any flare-ups.  

(b) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If pain is found during the examination, the examiner should note when the pain begins.  

(c) In assessing functional loss, increased functional loss on repetitive use and during flare-ups must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  

**If the examiner is unable to provide any requested medical opinion without resorting to "mere speculation," the examiner must provide a rationale for this conclusion. Specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups and repetitive motions affect his functional impairment must be given.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

**A complete rationale should be provided.

3.  Contact any possible repositories of National Guard records that have not previously been contacted (other than NPRC or the Florida National Guard itself) and request that they provide the Veteran's service treatment records for the period from June 1969 to December 1971.  If the RO/AMC determines that there are no other repositories to be contacted and that it is reasonably certain that further search efforts are futile, a memorandum to this effect should be placed in the claims file indicating that locations other than NPRC do not have the service treatment records in question.  

4.  After the requested development has been completed, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




